Case 2:21-cv-04211-DSF-MAR Document 13 Filed 05/25/21 Page 1 of 8 Page ID #:213




                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA



   SECURITIES AND EXCHANGE                      Case No. 2:21-cv-04211-DSF-MAR
   COMMISSION,
                                                FINAL JUDGMENT
               Plaintiff,                       AS TO STEPHEN MICHAEL
                                                THOMPSON
         vs.
   LFS FUNDING LIMITED
   PARTNERSHIP, a private Wyoming
   Limited Partnership; STEPHEN MICHAEL
   THOMPSON; STEVEN ROBERT
   COMISAR; DALE JAY ENGELHARDT;
   and, ROSS GREGORY ERSKINE,
               Defendants,
         and
   BROOKDALE CONSULTING LLC, a
   private California Limited Liability
   Company; EXECUTIVE PERFORMANCE
   GROUP, INC., a private California
   corporation; MERIDIAN POINT, LLC, a
   private Nevada Limited Liability Company;
   and PERSONAL GROUP, LLC, a private
   Nevada Limited Liability Company,
               Relief Defendants.



       The Securities and Exchange Commission having filed a Complaint and
 Defendant Stephen Michael Thompson having entered a general appearance,

                                        1
Case 2:21-cv-04211-DSF-MAR Document 13 Filed 05/25/21 Page 2 of 8 Page ID #:214




 consented to the Court’s jurisdiction over Defendant and the subject matter of this
 action, consented to entry of this Final Judgment without admitting or denying the
 allegations of the Complaint (except as to jurisdiction and except as otherwise
 provided herein in paragraph IX), waived findings of fact and conclusions of law, and
 waived any right to appeal from this Final Judgment:
                                            I.
       IT IS ORDERED, ADJUDGED, AND DECREED that Defendant is
 permanently restrained and enjoined from violating, directly or indirectly, Section
 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
 78j(b)] and Rule 10b–5 promulgated thereunder [17 C.F.R. § 240.10b–5], by using any
 means or instrumentality of interstate commerce, or of the mails, or of any facility of
 any national securities exchange, in connection with the purchase or sale of any
 security:
       (a)    to employ any device, scheme, or artifice to defraud;
       (b)    to make any untrue statement of a material fact or to omit to state a
              material fact necessary in order to make the statements made, in the light
              of the circumstances under which they were made, not misleading; or
       (c)    to engage in any act, practice, or course of business which operates or
              would operate as a fraud or deceit upon any person.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided
 in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
 following who receive actual notice of this Final Judgment by personal service or
 otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
 other persons in active concert or participation with Defendant or with anyone
 described in (a).
                                           II.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
 is permanently restrained and enjoined from violating Section 17(a) of the Securities

                                            2
Case 2:21-cv-04211-DSF-MAR Document 13 Filed 05/25/21 Page 3 of 8 Page ID #:215




 Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any
 security by the use of any means or instruments of transportation or communication in
 interstate commerce or by use of the mails, directly or indirectly:
       (a)    to employ any device, scheme, or artifice to defraud;
       (b)    to obtain money or property by means of any untrue statement of a
              material fact or any omission of a material fact necessary in order to make
              the statements made, in light of the circumstances under which they were
              made, not misleading; or
       (c)    to engage in any transaction, practice, or course of business which
              operates or would operate as a fraud or deceit upon the purchaser.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided
 in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
 following who receive actual notice of this Final Judgment by personal service or
 otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
 other persons in active concert or participation with Defendant or with anyone
 described in (a).
                                             III.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
 is permanently restrained and enjoined from violating Section 5 of the Securities Act
 [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable exemption:
       (a)    unless a registration statement is in effect as to a security, making use of
              any means or instruments of transportation or communication in interstate
              commerce or of the mails to sell such security through the use or medium
              of any prospectus or otherwise;
       (b)    unless a registration statement is in effect as to a security, carrying or
              causing to be carried through the mails or in interstate commerce, by any
              means or instruments of transportation, any such security for the purpose
              of sale or for delivery after sale; or

                                              3
Case 2:21-cv-04211-DSF-MAR Document 13 Filed 05/25/21 Page 4 of 8 Page ID #:216




       (c)    making use of any means or instruments of transportation or
              communication in interstate commerce or of the mails to offer to sell or
              offer to buy through the use or medium of any prospectus or otherwise
              any security, unless a registration statement has been filed with the
              Commission as to such security, or while the registration statement is the
              subject of a refusal order or stop order or (prior to the effective date of the
              registration statement) any public proceeding or examination under
              Section 8 of the Securities Act [15 U.S.C. § 77h].
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided
 in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
 following who receive actual notice of this Final Judgment by personal service or
 otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
 other persons in active concert or participation with Defendant or with anyone
 described in (a).
                                            IV.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
 is permanently restrained and enjoined from violating, directly or indirectly, Section
 15(a)(1) of the Exchange Act [15 U.S.C. § 78o(a)(1)] by making use of the mails or
 any means or instrumentality of interstate commerce, to effect any transactions in, or
 to induce or attempt to induce the purchase or sale of any security (other than an exempt
 security or commercial paper, bankers’ acceptance, or commercial bills) unless
 Defendant is registered in accordance with Section 15(b) of the Exchange Act [15
 U.S.C. § 78o(b)].
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided
 in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
 following who receive actual notice of this Final Judgment by personal service or
 otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
 other persons in active concert or participation with Defendant or with anyone

                                             4
Case 2:21-cv-04211-DSF-MAR Document 13 Filed 05/25/21 Page 5 of 8 Page ID #:217




 described in (a).
                                               V.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to
 Section 21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)], Defendant is
 permanently restrained and enjoined from, directly or indirectly, including, but not
 limited to, through any entity owned or controlled by Defendant, soliciting any person
 or entity to purchase or sell any security.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided
 in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
 following who receive actual notice of this Final Judgment by personal service or
 otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
 other persons in active concert or participation with Defendant or with anyone
 described in (a).
                                               VI.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to
 Section 21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)], Defendant is
 permanently restrained and enjoined from, directly or indirectly, including, but not
 limited to, through any entity owned or controlled by Defendant, participating in the
 issuance, purchase, offer, or sale of any security, provided, however, that such
 injunction shall not prevent Defendant from purchasing or selling securities for
 Defendant’s own personal account.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided
 in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
 following who receive actual notice of this Final Judgment by personal service or
 otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
 other persons in active concert or participation with Defendant or with anyone
 described in (a).



                                               5
Case 2:21-cv-04211-DSF-MAR Document 13 Filed 05/25/21 Page 6 of 8 Page ID #:218




                                           VII.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to
 Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of the
 Securities Act [15 U.S.C. § 77t(e)], Defendant is prohibited from acting as an officer
 or director of any issuer that has a class of securities registered pursuant to Section 12
 of the Exchange Act [15 U.S.C. § 78l] or that is required to file reports pursuant to
 Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)].
                                           VIII.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
 is liable for a civil penalty in the amount of $96,384 pursuant to Section 20(d) of the
 Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15
 U.S.C. § 78u(d)(3)]. Defendant shall satisfy this obligation by paying $96,384 to the
 Securities and Exchange Commission within 30 days after entry of this Final Judgment.
       Defendant may transmit payment electronically to the Commission, which will
 provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
 be made directly from a bank account via Pay.gov through the SEC website at
 http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check,
 bank cashier’s check, or United States postal money order payable to the Securities and
 Exchange Commission, which shall be delivered or mailed to:
                           Enterprise Services Center
                           Accounts Receivable Branch
                           6500 South MacArthur Boulevard
                           Oklahoma City, OK 73169
 and shall be accompanied by a letter identifying the case title, civil action number, and
 name of this Court; Defendant’s name as a defendant in this action; and specifying that
 payment is made pursuant to this Final Judgment.
       Defendant shall simultaneously transmit photocopies of evidence of payment
 and case identifying information to the Commission’s counsel in this action. By making

                                             6
Case 2:21-cv-04211-DSF-MAR Document 13 Filed 05/25/21 Page 7 of 8 Page ID #:219




 this payment, Defendant relinquishes all legal and equitable right, title, and interest in
 such funds and no part of the funds shall be returned to Defendant.
          The Commission may enforce the Court’s judgment for penalties by the use of
 all collection procedures authorized by law, including the Federal Debt Collection
 Procedures Act, 28 U.S.C. § 3001 et seq., and moving for civil contempt for the
 violation of any Court orders issued in this action. Defendant shall pay post-judgment
 interest on any amounts due after 30 days of the entry of this Final Judgment pursuant
 to 28 U.S.C. § 1961. The Commission shall hold the funds, together with any interest
 and income earned thereon (collectively, the “Fund”), pending further order of the
 Court.
          The Commission may propose a plan to distribute the Fund subject to the Court’s
 approval. Such a plan may provide that the Fund shall be distributed pursuant to the
 Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court
 shall retain jurisdiction over the administration of any distribution of the Fund, and the
 Fund may only be disbursed pursuant to an Order of the Court.
          Regardless of whether any such Fair Fund distribution is made, amounts ordered
 to be paid as civil penalties pursuant to this Judgment shall be treated as penalties paid
 to the government for all purposes, including all tax purposes. To preserve the deterrent
 effect of the civil penalty, Defendant shall not, after offset or reduction of any award
 of compensatory damages in any Related Investor Action based on Defendant’s
 payment of disgorgement in this action (if any), argue that Defendant is entitled to, nor
 shall Defendant further benefit by, offset or reduction of such compensatory damages
 award by the amount of any part of Defendant’s payment of a civil penalty in this action
 (“Penalty Offset”). If the court in any Related Investor Action grants such a Penalty
 Offset, Defendant shall, within 30 days after entry of a final order granting the Penalty
 Offset, notify the Commission’s counsel in this action and pay the amount of the
 Penalty Offset to the United States Treasury or to a Fair Fund, as the Commission
 directs. Such a payment shall not be deemed an additional civil penalty and shall not

                                             7
Case 2:21-cv-04211-DSF-MAR Document 13 Filed 05/25/21 Page 8 of 8 Page ID #:220




 be deemed to change the amount of the civil penalty imposed in this Final Judgment.
 For purposes of this paragraph, a “Related Investor Action” means a private damages
 action brought against Defendant by or on behalf of one or more investors based on
 substantially the same facts as alleged in the Complaint in this action.
                                           IX.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
 purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code
 [11 U.S.C. § 523], the allegations in the complaint are true and admitted by Defendant,
 and further, any debt for disgorgement, prejudgment interest, civil penalty, or other
 amounts due by Defendant under this Final Judgment or any other judgment, order,
 consent order, decree, or settlement agreement entered in connection with this
 proceeding, is a debt for the violation by Defendant of the federal securities laws or
 any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the
 Bankruptcy Code [11 U.S.C. § 523(a)(19)].
                                            X.
       IT IS ORDERED, ADJUDGED, AND DECREED that this Court shall retain
 jurisdiction of this matter for the purposes of enforcing the terms of this Final
 Judgment.
                                           XI.
       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules
 of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith and
 without further notice.
       IT IS SO ORDERED.
  DATED: May 25, 2021

                                        Honorable Dale S. Fischer
                                        UNITED STATES DISTRICT JUDGE




                                            8
